 
GUARANTY AGREEMENT


This GUARANTY AGREEMENT is made as of the 9th day of February, 2010, by Call
Compliance Inc., a New York corporation, and ExecuService Corp., a Virginia
corporation (each a "Guarantor" and collectively the "Guarantors"), to and in
favor of Agile Opportunity Fund, LLC, a Delaware limited liability company
("Lender").
 
WITNESSETH:
 
Lender has entered into an Amended and Restated Securities Purchase Agreement of
even date herewith (the "Securities Purchase Agreement") with Compliance Systems
Corporation, a Nevada corporation ("Parent"), pursuant to which Parent shall
issue to Lender a Secured Convertible Debenture in the principal amount of
$1,765,000 (as modified, amended and/or restated from time to time the
"Debenture").
 
NOW, THEREFORE, in order to induce Lender to consummate the transactions
contemplated by the Securities Purchase Agreement with Parent and to acquire the
Debenture thereunder and as a condition thereto, Guarantors hereby agree as
follows:
 
1.           Guarantors hereby unconditionally and irrevocably, jointly and
severally, guarantee to Lender the due and punctual payment in full of all
obligations of Parent under the Debenture and the other documents executed in
connection therewith as a primary obligor and not a surety.  The obligations and
liabilities of Parent under the Debenture and the other documents executed in
connection therewith are collectively referred to as the "Obligations."   This
Guaranty is secured by a Guarantor Security Agreement by each Guarantor in favor
of Lender of even date herewith.
 
2.           This Guaranty is irrevocable, continuing, indivisible and
unconditional and shall remain in full force and effect regardless of, and shall
not be discharged, terminated, impaired or modified in any manner by reason of
(a) any amendment, modification, extension or renewal of the Debenture; (b) the
assertion or exercise by Lender, or the failure of Lender to assert or exercise,
against Parent any of Lender’s rights under or interest in the Debenture or any
other security instruments entered into in connection with the Securities
Purchase Agreement; (c) the existence or continuance, or discontinuance, of
Parent as a legal entity; (d) the bankruptcy, insolvency, receivership or
reorganization of Parent, or the making by Parent of an assignment for the
benefit of creditors; or (e) the acceptance, alteration, release or substitution
by Lender of any security for the Obligations, whether provided by Parent,
Guarantor or any other person.  This Guaranty is and shall be a direct and
primary obligation of each Guarantor, and may be enforced by the Lender without
prior resort to Parent or the exhaustion of any rights or remedies that Lender
may have against Parent.
 
3.           Each Guarantor hereby expressly waives the following: (a)
acceptance and notice of acceptance of this Guaranty by Lender; (b) notice of
extension of time of the payment, performance and compliance with, or the
renewal or alteration of the terms and conditions of, any Obligations; (c)
notice of any demand for payment, notice of default or nonpayment as to any
Obligations; and (d) all other notices to which such Guarantor might otherwise
be entitled in connection with the Guaranty or the Obligations.

 
1

--------------------------------------------------------------------------------

 

4.           All remedies of Lender by reason of or under this Guaranty are
separate and cumulative remedies, and it is agreed that no one of such remedies
shall be deemed in exclusion of any other remedies available to Lender.
 
5.           Each Guarantor represents and warrants that such Guarantor has full
power and authority to execute, deliver and perform this Guaranty, and this
Guaranty has been duly authorized by all necessary company actions, as
applicable, on behalf of such Guarantor, and that neither the execution,
delivery nor performance of this Guaranty will violate any law or regulation, or
any order or decree of any court or governmental authority, or will conflict
with, or result in the breach of, or constitute a default under, any agreement
or other instrument to which such Guarantor is a party or by which such
Guarantor may be bound, or will result in the creation or imposition of any
lien, claim or encumbrance upon any property of such Guarantor.
 
6.           This Guaranty may not be changed or terminated orally.  No
modification or waiver of any provision of this Guaranty shall be effective
unless such modification or waiver shall be in writing and signed by Lender, and
the same shall then be effective only for the period and on the conditions and
for the specific instances and purposes specified in such writing.  No course of
dealing between Guarantors and Lender in exercising any rights or remedies
hereunder shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder.
 
7.           This Guaranty shall be construed in accordance with, and governed
by, the laws of the State of New York, without giving effect to such
jurisdiction's principles of conflict of laws, except to the extent that the
validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular collateral are governed by the laws of a
jurisdiction other than the State of New York.  Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in state courts located within Nassau County in
the State of New York.  The Guarantors shall pay all of Lender’s reasonable fees
and expenses (including legal fees) in connection with any enforcement of this
Guaranty.
 
8.           This Guaranty shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.  The Guarantors may not
assign this Guaranty or any obligations or liabilities hereunder without the
prior written consent of the Lender.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty Agreement as of the
9th day of February, 2010.



 
CALL COMPLIANCE, INC.
       
By:  
/s/ Dean R. Garfinkel
   
Name: Dean R. Garfinkel
   
Title:   President
       
EXECUSERVE CORP.
       
By:
/s/ James A. Robinson, Jr.
   
Name:  James A. Robinson, Jr.
   
Title:    President



[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 
3

--------------------------------------------------------------------------------

 